Citation Nr: 0306365	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  97-13 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1968.  He served in the Republic of Vietnam from 
April 1967 to April 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was certified to the Board by the Jackson, 
Mississippi, VARO.

This case was before the Board previously in October 1998 and 
January 2001 when it was remanded for additional development.  
In April 2002 the Board undertook additional development on 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  The requested development has been 
completed.  In February 2003, the Board provided notice of 
the completed development to the appellant and his 
representative as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903 (2002).  In February 2003 the appellant's 
representative responded to the additional development by 
filing an Informal Hearing Presentation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  There is no evidence of any complaints of shortness of 
breath or findings of asthma during service.  

4.  The appellant has not been diagnosed with respiratory 
cancer.

5.  There is no current diagnosis of asthma; the appellant 
has been diagnosed with bronchitis.

6.  There is no medical evidence relating a current 
respiratory disorder, including asthma and bronchitis, to any 
disease, injury or other incident of service.


CONCLUSION OF LAW

Asthma was not incurred in, or aggravated by, active military 
service and may not be presumed to have been incurred as a 
result of exposure to herbicides during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 1131, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records indicate that, at an 
October 1966 entrance examination, the appellant's lungs were 
evaluated as "normal." In August 1968 the appellant 
complained about having a cold, sinus problems, and a 
productive cough.  At the appellant's September 1968 
separation examination, the appellant report no history of 
problems or current problems with "asthma, shortness of 
breath, and/or chronic cough."  The appellant's lungs were 
again evaluated as "normal."

At a March 1969 VA medical examination, the appellant's lungs 
were clear.  Nasal congestion was noted.  The diagnosis was 
mild allergic rhinitis.

Private medical records show treatment of the appellant from 
November 1965 to December 1994.  In November 1990 the 
appellant was noted to have asthmatic bronchitis.  In 
December 1992 an impression of "? Asthma [versus] just 
sinusitis [a]llergy" was noted.  Pulmonary function studies 
were needed to document asthma.  
An August 1993 pulmonary function test report indicates that 
the appellant had moderate airway obstruction; however, this 
report also indicated that the low test results may have been 
the result of poor initial effort.  In September 1993 the 
appellant was diagnosed with asthma.  In October 1993 the 
appellant complained of "bronchitis or allergies."  He was 
diagnosed with asthma flare secondary to "[upper respiratory 
infection]/sinus."

At a September 1999 VA miscellaneous respiratory disease 
examination, the appellant reported having been hospitalized 
for pneumonia in August 1998 and having had a history of 
breathing problems for approximately ten years.  He explained 
that he had chronic bronchitis for which he took antibiotics 
several times per year.  He was unable to tolerate dust or 
smoke.  Exercise induced coughing and wheezing.  He used an 
albuterol inhaler three times per day.  The appellant's chest 
was symmetrical with full respiratory excursions.  His lungs 
were clear to auscultation and percussion without wheezes, 
rales, or rhonchi.  Pulmonary function tests were within 
normal limits.  The examiner diagnosed pneumonia, by history 
of hospitalization in August 1998, and "[a]sthma by history, 
exercise induced wheezes, uses albuterol inhaler [three times 
per day]."  The examiner added that the diagnoses of 
pneumonia and asthma "could only be sustained at this time 
by history."

At an October 2002 VA respiratory examination, the appellant 
reported that he had smoked one-and-one-half packs of 
cigarettes per day from age 16 to age 20 and again from 1968 
to 1973.  He had not smoked since 1973.  He had pneumonia 
once as a child and two to three times in the past five 
years.  He had had one to two episodes per year of bronchitis 
since approximately 1966.  His last episode of bronchitis had 
been in March 2002.  It took him more than one month to 
recover.  He had been diagnosed in 1996 with asthma.  He 
denied a history of childhood asthma.  He denied a chronic 
daily cough except during his episodes of bronchitis.  He had 
shortness of breath associated with his bronchitis or asthma 
but not daily.  His shortness of breath was worse during hot 
and humid or extremely cold weather.  He denied asthma 
attacks per se.  He described bronchitis as coughing, sputum 
production, and congestion.  He stated that his episodes of 
bronchitis began with sinus drainage that moved into his 
chest.  He had some wheezing associated with those episodes.  
He had been treated with Proventil inhaler and Azmacort.  He 
also had to be treated with codeine cough syrup and 
antibiotics for episodes of bronchitis.  He had coughing 
spasms almost to the point of "blacking out."  He had a 
"little cough," which was occasionally productive, upon 
waking in the morning.  He had sinus problems and used 
Flonase nasal spray daily.  He had no history of hemoptysis.  
He reported "allergies" in the spring and fall, which 
precipitated sinus drainage and itchy, watery eyes.  He had 
never undergone allergy testing.  He had taken prednisone 
before; the last time being in approximately March 2002.  He 
related his respiratory problems to being exposed to a tear 
gas attack in early 1968 while he was in Vietnam.  He did not 
have time to put on a gas mask during the attack.  He also 
linked it to being in the fields after defoliation and the 
constant dust in Vietnam.

On examination, the appellant's lungs were clear to 
auscultation and percussion, without rales, rhonchi, or 
wheezes.  There was no prolongation of the expiratory phase.  
X-ray examination of the appellant's chest showed that the 
heart and lungs were grossly normal.  There was no active 
segmental air space consolidation.  The examiner diagnosed 
asthma, by history, and recurrent bronchitis.  The examiner 
reviewed the appellant's claims folder.  There was no 
documented evidence of asthma or bronchitis in service.  The 
appellant was diagnosed with asthma in 1993.  He did not 
currently have any clinical evidence of asthma.  The examiner 
opined that the appellant had bronchitis with a 
bronchospastic component.  The examiner was unable to relate 
the appellant's bronchitis or his history of asthma to his 
military service.  The appellant had no chronic disability 
relating to his respiratory diagnoses as his pulmonary 
function tests were normal.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA has fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an August 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically the type of 
evidence required to establish entitlement to service 
connection compensation benefits.  In that letter, the RO 
also informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Further, in that letter, the RO described the evidence that 
VA had obtained or received and outlined the respective 
responsibilities of VA and the appellant for obtaining 
additional evidence. 

Given the above, the Board concludes that VA has notified the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate his claim, and has indicated which portion of 
that information and evidence, if any, is to be provided by 
him and which portion, if any, VA would attempt to obtain on 
his behalf.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
August 2001 letter informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

As for VA's duty to assist a veteran, private medical records 
for treatment of the appellant from November 1965 to December 
1994 are of record.  Service medical records have been 
obtained.  There is no indication that other relevant (i.e., 
those pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain any medical examinations, the appellant was 
provided VA examinations in September 1999 and October 2002.  
The October 2002 examination included a medical opinion as to 
whether the disability claimed in this case was related to 
the appellant's military service.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  Further, the 
RO's efforts have complied with the instructions contained in 
the October 1998 and January 2001 Remands from the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Another remand 
or further development of this claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2002).  Having determined that the 
duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

With regard to exposure to herbicides, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2002).

The Secretary of the Department of Veterans Affairs 
(hereinafter, "the Secretary")
 has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone cancer; breast cancer; female reproductive cancers; 
urinary bladder cancer; renal cancer; testicular cancer; 
leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 67 Fed. Reg. 42600 (June 24, 2002).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2002).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  In addition, presumptive service connection 
for the diseases listed under § 3.309(e) requires that such 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2002).  Notwithstanding 
the foregoing, a veteran-claimant is not precluded from 
establishing service connection for diseases subject to 
presumptive service connection with proof of actual direct 
causation.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Although the appellant was diagnosed with asthma in 1993, at 
VA examinations, in September 1999 and October 2002, a 
diagnosis of asthma was not established.  The reports of 
these examinations are the most recent medical records 
contained in the claims folder.  Although the appellant 
attributes his symptoms to asthma, a veteran's statements as 
to subjective symptomatology alone, without medical evidence 
of an underlying impairment capable of causing the symptom 
alleged, generally cannot constitute evidence of the 
existence of a current disability for VA service connection 
purposes.  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no evidence of any asthma or shortness of breath 
contained in the veteran's service medical records.  The 
first diagnosis of asthma of record is in September 1993, 
which is almost 25 years after the appellant separated from 
service.  Even if a current disability of asthma were 
present, medical expertise is required to relate a current 
disability to the appellant's in service injury or post-
service symptoms.  Whether certain symptoms can be said with 
any degree of medical certainty to be early manifestations of 
a disorder first diagnosed years later is a medical question 
requiring medical evidence for its resolution.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Clyburn v. West, 12 Vet. App. 296 (1999).  There is no 
competent medical evidence linking the appellant's alleged 
asthma or currently diagnosed bronchitis with a 
bronchospastic component to any disease or injury in service 
or any appropriate presumptive period thereafter.  The only 
medical opinion as to whether the appellant's current 
disability is related to his military experience is from the 
January 2003 VA respiratory examination.  The examiner 
reviewed thoroughly the record and examined the appellant.  
The examiner was "unable to relate" the appellant's 
bronchitis or history of asthma to service.  No medical 
evidence has been presented that the appellant currently has 
asthma or that a current respiratory disorder, if any, is a 
disability in itself that is the result of a disease or 
injury incurred in active service.

With regard to herbicide exposure, the appellant indicated at 
the October 2002 VA respiratory examination that he developed 
asthma as a result of exposure to Agent Orange or other 
herbicides in service.  The appellant had active service in 
the Republic of Vietnam during the Vietnam era.  Although it 
is presumed that the appellant was exposed to herbicide 
agents during his Vietnam-era service, it is not shown by the 
objective evidence of record that he currently has any listed 
disorder.  Indeed, as noted above, the Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for respiratory disorders 
other than certain respiratory cancers.  The appellant's 
physicians have not related any of the appellant's conditions 
to exposure to Agent Orange, in spite of the appellant's 
suggestion of a possible connection.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (transcription of lay history is not 
"competent medical evidence").  The Board finds that, 
although the appellant has met the regulatory presumption of 
active service in the Republic of Vietnam during the Vietnam 
era, no competent medical evidence has been submitted 
demonstrating that asthma due to herbicide exposure is 
present and related to service.  Accordingly, because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for asthma, the 
claim must be denied.







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a respiratory disorder, including 
asthma and bronchitis, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


